At the last term of this Court it was held that the time elapsed from 20 May, 1861, until 1 January, 1870, shall not be counted so as to bar actions or suits, or to presume satisfaction or abandonment of rights, save only that actions of debt, covenant, assumpsit or account upon any contract, demand or penalty incurred since 1 May, 1865, and the remedies thereon shall be in all respects the same as they were in 1860. Edwards v. Jarvis,74 N.C. 315.
The exception leaves all causes of action ex contractu arising (134) before 1 May, 1865, and all actions ex delicto between 20 May, 1861, and 1 January, 1870, subject to the provisions of the first and general proposition.
This being an action in tort, the statute did not begin to run until 1 January, 1870, and consequently is not barred.
It is proper to remark that the decisions of the last term were not published at the time this appeal was taken.
PER CURIAM.                                                    Affirmed.
Cited: Pearsall v. Kenan, 79 N.C. 474; Bruner v. Threadgill, 88 N.C. 366;Patterson v. Wadsworth, 89 N.C. 409.